Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-5 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Claim 4 is directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 4 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
	acquiring destination information relevant to a destination and route information relevant to a route until arrival at the destination of a second vehicle which chases a first vehicle; and
	displaying advertisement information relevant to the destination information and the route information in relation to the second vehicle.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of displaying vehicular advertisements on a first vehicle based on the destination and route information of a second vehicle. Each of these limitations recites a marketing/sales activity which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly claim 4 recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 4 recites the additional limitation of displaying on a display unit which is provided on the first vehicle and which displays information with respect to those disposed at the back of the first vehicle. This limitation is recited as a high level of generality and only generically links the abstract idea to a particular technological environment (displaying vehicular advertising). As such, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot provide an inventive concept. 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 1 and independent non-transitory storage medium claim 5 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 4. The additional limitations a processor (claim 1) and non-transitory storage medium and computer (claim 5) only generally link the abstract idea to a particular technological environment and add nothing of substance to the underlying abstract idea. 
Dependent claims 2 and 3 are rejected on a similar rational to the claims upon which they depend. Specifically dependent claims 2 and 3 only serve to further narrow the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190268743 (“Cho”) in view of US Patent Application Publication Number 20150058127 (“Abuelsaad”) 
Claims 1, 4, and 5 
As per claims 1, 4, and 5, Cho teaches an information system comprising a controller comprising at least one processor, an information processing method, and a non-transitory storage medium stored with a program for allowing a computer to execute:
acquiring destination information relevant to a destination and route information relevant to a route until arrival at the destination of a second vehicle which chases a first vehicle ([0010] “receive input driving destination from a driver of the connected vehicle, send the received input to the server over the network . . . driving routes to the driving destination.” And, [0186] “a planned driving route of a driver of the connected vehicle.”  And, [0231] “displaying vehicle identification information of the connected vehicle on an external display of the preceding vehicle that the connected vehicle is following.” And, [0378] “advertisement vehicle that follows the preceding vehicle.” Examiner interprets the advertisement vehicle as the first vehicle and the preceding vehicle as the second vehicle.);
displaying advertisement information relevant to the destination information and the route information in relation to the second vehicle [0321] “receiving destination information from an advertisement vehicle; based on the destination information, searching for at least one advertisement event available in a destination route of the advertisement vehicle; obtaining profile information of the advertisement vehicle; selecting at least one advertisement event (or a specific advertisement event) that matches the profile information of the advertisement vehicle; and sending the selected at least one advertisement event to the advertisement vehicle.” And, [0351] “reproduce the same advertisement . . . via . . . external displays of the target advertisement vehicle and the first advertisement vehicle.”). 
Cho teaches displaying advertisement information relevant to the destination and route information on an external display of a vehicle (Cho [0321]) but does not explicitly teach the following feature taught by Abuelsaad
displaying advertisement information on a display unit which is provided on the first vehicle and which displays information with respect to those disposed at the back of the first vehicle ([0040] “The rearward facing advertisement slot AS-R, which faces traffic 70 traveling behind and in the same direction as the vehicle 10, displays (arrow 54) one or more advertisements 14 associated with locations that the vehicle 10 and trailing traffic 70 have yet to pass while traveling eastward along the road.” And Fig. 6).

    PNG
    media_image1.png
    331
    429
    media_image1.png
    Greyscale



Claim 2 
As per claim 2, Cho further teaches: 
	wherein the controller further executes the display of the advertisement information if the second vehicle is in a driving assistance state in which the second vehicle travels in accordance with a set speed value, or if the second vehicle is in a driving assistance state in which the second vehicle travels while maintaining a constant following distance with respect to the first vehicle ([0014] “connected vehicles participating in the parade or the mission in the system are controlled by the server to maintain a predefined formation of procession.” And, [0028] “when the connected vehicles of the system participating in the advertisement event are . . . moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays.” And, [0361]). 

3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190268743 (“Cho”) in view of US Patent Application Publication Number 20150058127 (“Abuelsaad”) as applied to claim 1 above, and in further view of US Patent Number 10509095 (“Kim”). 
Claim 3
As per claim 3, Cho does not explicitly teach but Kim teaches: 
wherein the second vehicle has means for refusing provision of any data relevant to the destination information and the route information ([col. 6, lines 10-15] “The controller 110 may set the activation or deactivation state of the location sharing service at the request of a user.” And, [col. 11, lines 30-35] “the location sharing server 200 determines whether destination information is present in the location information received from the vehicle device 100, when the location sharing service is activated by the vehicle device 100.” And, [col. 9, lines 50-60] “the vehicle device 100 monitors whether setting information of the navigation device (e.g., a movement route, the remaining movement distance, and/or the remaining movement time).”
Therefore, it would have been obvious to modify the combination of Cho and Abuelsaad to include wherein the second vehicle has means for refusing provision of any data relevant to the destination information and the route information as taught by Kim in order to “allow a location sharing service to be deactivated” [col 10, lines 37-42] so that a user’s privacy can be protected when desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20090299857 (“Brubaker”) discloses using a vehicle’s onboard GPS Navigation system with its selected destination and route to select advertisements for presentation on moving objects 
US Patent Application Publication Number 20200064143 (“Engle”) discloses settings to permit or deny the sharing of location and destination information of a user. 
US Patent Application Publication Number 20140304080 (“Yilmaz”) discloses third party advertisements displaying on a vehicle displayed based on the location and/or future route of the vehicle. 
US Patent Application Publication Number 20190355019 (“Takanashi”) discloses playing advertisements on a second vehicle following a first vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622